TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00810-CV



                 Stephen D. Fox, as next friend of C. F. and M. F., Appellant

                                                  v.

                            Mirna Azucena Alberto Perez, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. C2014-1613B, HONORABLE DIP WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Stephen D. Fox filed his notice of appeal on December 24, 2014, and his

brief was originally due on February 4, 2015. On Fox’s motion, the deadline for filing was extended

to May 5, 2015. However, Fox did not file a brief by this deadline but instead filed a second motion,

requesting that we extend his deadline for filing to August 3, 2015. On May 14, 2015, this Court

granted Fox’s second motion for extension of time and ordered him to file his brief no later than

August 3. We also notified Fox that his failure to comply with the order could result in the dismissal

of this appeal. See Tex. R. App. P. 38.8(a). To date, Fox has not filed a brief. Accordingly, we

dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3 (b), (c).
                                                   ____________________________________

                                                   Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: September 4, 2015




                                              2